DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
“the main body” in claim 2, lines 4-5 should be amended to recite --the main body portion--
“a facemask” in claim 11, line 3 should be amended to recite --the facemask--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the limitation “the woven fabric” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution and examination, “the woven fabric” is interpreted to mean the non-woven fabric claimed in line 2.
Regarding claim 19, the claim recites the limitation “the main body portion” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the claim recites the limitation “the main body portion” in lines 3, 4, and 5. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puckett et al. US 2010/0239625 A1.
Regarding claim 1, Puckett discloses a facemask 10 (fig. 1) comprising: an exposed surface; and a silane quaternary ammonium ion or salt thereof disposed on the exposed surface 14 ([0025], biocide for treatment of the film; [0026], the biocide being (3-trimethoxysilylpropyldimethyloctadecyl ammonium chloride; fig. 1 and [0016], the mask being made of panel 14,and the “exposed surface” being interpreted as whatever surface of panel 14 is being treated by the biocide).
Regarding claim 2, Puckett discloses a main body portion 14; and one or more straps 16 extending from the main body portion 14 (fig. 1 and [0016], straps 16); wherein, the silane quaternary ammonium ion or salt thereof is disposed on the main body 14 (as discussed above in claim 1, the biocide is applied to panel 14).
Regarding claim 6, Puckett discloses the main body portion 14 further comprising a non-woven fabric ([0019], PP, PET, nylon, and PVC being examples of non-woven fibers); and the silane quaternary ammonium ion or salt being disposed on the non-woven fabric 14 (as discussed above in claim 1, the biocide is applied to panel 14).
Regarding claim 7, Puckett discloses the main body portion 14 further comprising a plurality of folds (fig. 1 and [0017], pleats 20); and the silane quaternary ammonium ion or salt being disposed on the plurality of folds 20 (as discussed above in claim 1, the biocide is applied to panel 14, which includes pleats 20).
Regarding claim 10, Puckett discloses the silane quaternary ammonium ion or salt thereof being one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride ([0026], the biocide being (3-trimethoxysilylpropyldimethyloctadecyl ammonium chloride), 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, and 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride.
Regarding claim 11, Puckett discloses a method of treating a facemask 10 (fig. 1) comprising: applying a solution comprising a silane quaternary ammonium ion or salt thereof to an exposed surface of a facemask 10 ([0025], biocide solution for treatment of the film; [0026], the biocide being (3-trimethoxysilylpropyldimethyloctadecyl ammonium chloride; fig. 1 and [0016], the mask being made of panel 14,and the “exposed surface” being interpreted as whatever surface of panel 14 is being treated by the biocide).
Regarding claim 18, Puckett discloses the exposed surface to which the solution is applied being at a main body portion 14 of the facemask 10 (as discussed above in claim 1, the biocide is applied to panel 14).
Regarding claim 20, Puckett discloses the exposed surface to which the solution is applied being at least one of (i) a concave portion of the main body portion 14 of the facemask 10; (ii) a non-woven fabric that forms part of the main body portion 14; (iii) a plurality of folds 20 (fig. 1 and [0017], pleats 20; the solution is applied panel 14, which includes pleats 20); (iv) an exposed metal strip disposed at the main body portion; and (v) a strap of the facemask.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. US 2010/0239625 A1 in view of Panettiere US 2,227,667.
Regarding claim 3, Puckett discloses the claimed invention as discussed above.
Puckett is silent on the silane quaternary ammonium ion or salt thereof being further disposed on the straps.
However, Panettiere teaches a facemask 2 (fig. 1), wherein a sterilizing agent is further disposed on all surfaces of the mask (p. 3, left column, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the silane quaternary ammonium ion or salt of Puckett on all surfaces of the mask (which includes the straps in the combined device of Puckett and Panettiere), as taught by Panettiere, so that every surface of the mask is sterilized and free of harmful organisms.
Regarding claim 4, Puckett discloses the claimed invention as discussed above.
Puckett further discloses the main body portion 14 further including a convex side and a concave side (fig. 1, the convex side facing away from the wearer, and the concave side facing the wearer).
Puckett is silent on the silane quaternary ammonium ion or salt thereof being further disposed on the convex side.
However, Panettiere teaches a facemask 2 (fig. 1), wherein a sterilizing agent is further disposed on all surfaces of the mask (p. 3, left column, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the silane quaternary ammonium ion or salt of Puckett on all surfaces of the mask (which includes the convex side in the combined device of Puckett and Panettiere), as taught by Panettiere, so that every surface of the mask is sterilized and free of harmful organisms.
Regarding claim 5, Puckett discloses the claimed invention as discussed above.
Puckett further discloses the main body portion 14 further including a convex side and a concave side (fig. 1, the convex side facing away from the wearer, and the concave side facing the wearer).
Puckett is silent on the silane quaternary ammonium ion or salt thereof being further disposed on the concave side.
However, Panettiere teaches a facemask 2 (fig. 1), wherein a sterilizing agent is further disposed on all surfaces of the mask (p. 3, left column, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the silane quaternary ammonium ion or salt of Puckett on all surfaces of the mask (which includes the concave side in the combined device of Puckett and Panettiere), as taught by Panettiere, so that every surface of the mask is sterilized and free of harmful organisms.
Regarding claim 19, Puckett discloses the claimed invention as discussed above.
Puckett is silent on the exposed surface to which the solution is applied being at a convex portion of the main body portion of the facemask.
However, Panettiere teaches a facemask 2 (fig. 1), wherein a sterilizing agent is further disposed on all surfaces of the mask (p. 3, left column, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of applying the solution to the exposed surface of Puckett to be applied on all surfaces of the mask (which includes the convex portion in the combined device of Puckett and Panettiere), as taught by Panettiere, so that every surface of the mask is sterilized and free of harmful organisms.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. US 2010/0239625 A1 in view of Chiam GB 2,409,649 A.
Regarding claim 8, Puckett discloses the claimed invention as discussed above.
Puckett is silent on the face mask blocking at least 95 percent of particles having a mass median aerodynamic diameter of 0.3 µm.
However, Chiam teaches a face mask (p. 1, lines 9-10) blocking at least 95 percent of particles having a mass median aerodynamic diameter of 0.3 µm (p. 7, lines 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the face mask of Puckett to block at least 95 percent of particles having a mass median aerodynamic diameter of 0.3 µm, as taught by Chiam, for significant reduction of harmful particle transmission to the wearer.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. US 2010/0239625 A1 in view of Stelter et al. US 2008/0026172 A1 further in view of Panettiere US 2,227,667.
Regarding claim 9, Puckett discloses the claimed invention as discussed above.
Puckett further discloses the main body portion 14 further comprising a nose strip 18 (fig. 1 and [0016], nose clip 18).
Puckett is silent on the nose strip being an exposed metal strip.
However, Stelter teaches a face mask 1 comprising a nose strip 6 that is an exposed metal strip (fig. 1 and [0038], nose band 6 for example a metal; further, layer 4 is the outer cover layer, so the nose band 6 must be on the outside of the mask, or “exposed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nose strip of Puckett to be an exposed metal strip, because metal provides moldability while still being firm, and the strip being exposed on the outside of the mask allows the user to more firmly conform the more inward layers of the mask to the face.
Puckett in view of Stelter is silent on the silane quaternary ammonium ion or salt thereof being disposed on the exposed metal strip.
However, Panettiere teaches a facemask 2 (fig. 1), wherein a sterilizing agent is further disposed on all surfaces of the mask (p. 3, left column, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the silane quaternary ammonium ion or salt of Puckett in view of Stelteron all surfaces of the mask (which includes the exposed metal strip in the combined device of Puckett, Stelter, and Panettiere), as taught by Panettiere, so that every surface of the mask is sterilized and free of harmful organisms.
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. US 2010/0239625 A1 in view of Schorr et al. US 2007/0048358 A1.
Regarding claim 12, Puckett discloses the claimed invention as discussed above.
Puckett is silent on the solution further comprising isopropyl alcohol.
However, Schorr teaches an analogous antimicrobial solution ([0048] and TABLE 22, the solution also including octadecylaminodimethyl trimethoxysilylpropyl) further comprising isopropyl alcohol (TABLE 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the solution of Puckett with isopropyl alcohol, as taught by Schorr, since isopropyl alcohol is another known antimicrobial agent, which would further enhance the antimicrobial properties of the solution.
Regarding claim 15, Puckett discloses the claimed invention as discussed above.
Puckett is silent on the solution further comprising water.
However, Schorr teaches an analogous antimicrobial solution ([0048] and TABLE 22, the solution also including octadecylaminodimethyl trimethoxysilylpropyl) further comprising water ([0062], the treatment composition of the invention may be combined in water mixture and applied as an aqueous treatment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the solution of Puckett with water, as taught by Schorr, since an aqueous treatment can be easily applied.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. US 2010/0239625 A1 in view of Mathis et al. WO 2007/027413 A1.
Regarding claim 13, Puckett discloses the claimed invention as discussed above.
Puckett is silent on the solution further comprising hydrogen peroxide.
However, Mathis teaches a germicidal solution for a face mask (p. 2, lines 1-2; p. 16, lines 1-14) further comprising hydrogen peroxide (p. 16, lines 2 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the solution of Puckett with hydrogen peroxide, as taught by Mathis, because hydrogen peroxide is another known antimicrobial agent, which would further enhance the antimicrobial properties of the solution.
Claim(s) 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al. US 2010/0239625 A1 in view of Adams et al. US 2014/0339076 A1.
Regarding claim 14, Puckett discloses the claimed invention as discussed above.
Puckett is silent on the solution further comprising hypochlorous acid.
However, Adams teaches an antimicrobial solution for medical environments ([0024]) comprising hypochlorous acid ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the solution of Puckett with hypochlorous acid, as taught by Adams, because hypochlorous acid is another known antimicrobial agent, which would further enhance the antimicrobial properties of the solution.
Regarding claim 16, Puckett discloses the claimed invention as discussed above.
Puckett further discloses applying the solution onto the exposed surface of the facemask (as discussed in claim 11).
Puckett is silent on the applying being spraying.
However, Adams teaches an antimicrobial solution for medical environments ([0024]) being sprayed ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the applying of Puckett to be spraying, as taught by Adams, being spraying would provide even, widespread coverage of the surface.
Regarding claim 17, Puckett in view of Adams discloses the claimed invention as discussed above.
Puckett is silent on an electrostatic sprayer being utilized to spray the solution.
However, Adams further teaches an electrostatic sprayer being utilized to spray the solution ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the spraying of Puckett in view of Adams to be accomplished by an electrostatic sprayer being utilized to spray the solution, as taught by Adams, because “electrostatic sprayers can reach every side of a surface even if the sprayer is not pointed directly at the surface” ([0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786